DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
With regard to the first full paragraph of page 9,
Applicant argues that the new claim feature in which each of the two sensitive elements generates a signal that is 180° out of phase with each other is required due to the positioning of the elements over a respective positive or negative pole.  The Examiner respectfully disagrees.  First, applicant’s disclosure does not expressly state this feature, and merely positioning one sensor over one pole and another over another pole does not necessitate an 180 degree difference.  Each pole will generate one half of a sine wave, and thus where each sensor element is located over the pole controls the part of the sine wave being generated by the sensor.  For example, if each sensor were centered over each respective pole, then one sensor would output what is the peak of the positive portion of the sine wave, while the other would output a peak for the negative portion of a sine wave at the same time.  Meaning, respectfully, it is not sufficient that each sensor be located over a different pole at the same time as essentially argued by applicant, because the spacing of the sensors also contributes to and controls the phase difference between the two sensor signals.  Applicant makes not comment on the spacing of the sensors with regard to this issue.   This can be seen in the figure provided below from the document Phase of A Sine Wave from VRU:

    PNG
    media_image1.png
    495
    1221
    media_image1.png
    Greyscale

If the sensors are not aligned over the exact same corresponding location of a respective pole, and spaced in a manner that would allow for such a phase difference, the application would not disclose a 180 degree phase difference. In the above example, if one sensor is not aligned over the center of a North pole while the other is aligned over the center of a South pole, then the sensors will not output a signal that is 180 degrees out of phase.  The Examiner acknowledges what is shown in Figures 4-6, but these figures are not to scale, and it is has been held that “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue” (MPEP 2125(II)).  Applicant is essentially attempting to rely upon the specific sizes of the sensor elements in the figures, relative to the sizes of the poles, in part, to demonstrate support for the claim features.  However, while the pitches of the sensors and impulse ring may be related, the sizes of them relative to each other is not disclosed.  For example, applicant points to Figures 4 and 5 for support, but Figure 6, which is a zoomed in version of Figure 5, reasonably shows the amount of one sensor element 14 that is over the dotted pole is different than the amount of the other sensor element over its dotted pole.   Similarly, the amount of the top sensor that is over the dotted pole is different than the amount that the bottom sensor is over the solid pole.  Such a feature would not reasonably generate a 180 degree output because the sensors are located over different portions of each pole that do not correspond to each other.  This reasonably demonstrates the issue, where the relative dimensions of the sensors to the poles is not to scale, but where applicant needs to rely upon the dimensions for support for the claim features.  Applicant notes Figures 1 and 3, but these figures cannot provide support as they are different embodiments from what is claimed as the claims require that the poles be curved.  
As further evidence, Peilloud (US 6,163,147) discloses a substantially similar arrangement as applicant, including where, depending on the rotation of the impulse ring, one sensor will be located over one pole and another sensor will be located over another pole:

    PNG
    media_image2.png
    487
    256
    media_image2.png
    Greyscale

As can be seen above, sensor 51 is over a S pole, while sensor 52 is over a N pole, thus demonstrating that merely because one sensor is over a different respective pole does not cause the signals to be 180 degrees out of phase.  
Furthermore, applicant claims that the sensor device includes a differential cell including two sensitive detection components.  A differential signal is essentially taking the signal of one sensor and subtracting it to generate a signal such as A-B.  If the signals were 180 degrees out of phase, then both sensors output a signal that is equal in amplitude but opposite in phase.  Meaning, if one sensor generated signal X, the other signal would generate signal -X.  If a difference was taken between these two signals, the difference would be X- (-X) which would equal 2*X, and not the zero signal applicant argues on page 9. Note that applicant is placing the sensors over poles of opposite polarity, and thus whatever the signal of one sensor, the other sensor must output a signal opposite in polarity.  This respectfully further demonstrates that, in combination with the above explanation, the newly added claim feature is not reasonably originally disclosed.  Note that without a further explanation as to how applicant is implementing the claim features, such as whether applicant is only using the absolute values from the sensors, the newly recited claim features, as best understood, introduce new matter.
Lastly, in paragraph [0005], applicant explains that a differential sensor deice is used to create two signals with a phase shift of 90 degrees.  Applicant explains an issue with the prior art where the pitch cannot be changed without a new sensor design or else phase should would not equal 90 degrees, wherein a sensor designer has no flexibility concerning the pitch of the impulse ring.   Applicant in paragraph [0006] then explains that the aim of the invention is to provide a sensor bearing unit having an improved ring with improved flexibility.  In light of this, as best understood, applicant is explaining that having a phase shift of 90 degrees is desired and intended to be the phase shift that applicant uses in the disclosure, but where applicant’s impulse ring provides for improved flexibility so as to allow the 90 degree phase between the sensor signals to exist.  These paragraphs therefore reasonably demonstrate that applicant does not disclose a 180 degree phase difference between the signals, and instead is intends to disclose a 90 degree phase difference.  
As such, the Examiner respectfully disagrees with applicant and the amendment introduces new matter.
With regard to the arguments on pages 10-17,
On page 11, applicant argues that the signal output of the two sensitive detection components will also be 180° out of phase, but the Examiner respectfully disagrees for the reasons stated above.
On page 14, applicant argues that Peilloud (US 6,163,147) discloses in the background section some of the complications with maintaining quadrature, but the Examiner respectfully notes that applicant discloses the same issues in paragraph [0005] of applicant’s disclosure (quadrature and a 90 degree phase difference are the same thing).  That stated, Peilloud does disclose phase differences other than 90 degrees, as seen in Figure 9 and on lines 58-61 of Column 7.  Applicant argues that at no time do both sensitive detection components overlap pattern borders at the same time, but the Examiner respectfully notes that such a feature is not claimed.  Applicant then argues that the space of the sensitive components makes this simultaneous overlap impossible, but the Examiner again notes that such a feature is not claimed, and further that applicant has not provided any evidence to explanation to support this argument.  Peilloud discloses, for example, other embodiments such as that of Figure 9 that allow for the spacing between the sensor elements to be changed.
On page 15,
Applicant argues that the previously provided markups are contrary to the teachings of Peilloud, but the Examiner respectfully disagrees.  The figure merely shifted the exact same sensor using substantially identical dimensions to demonstrate what would happen during rotation of the impulse ring.  As explained above, the spacing between the sensors themselves controls, in part, whether the output of the sensors have or do not have a quadrature signal.  This is demonstrated on lines 58-65 of Column 7 where Peilloud explains that the distance between the sensors can be changed to cause the sensors to not be in quadrature.  Also, applicant presumes that the poles are uniform and thus being over one pole would cause the sensor to be over a corresponding portion of another pole of the same but opposite amplitude.  However, Peilloud’s poles are not uniform in thickness as they become narrower from the circumference to the center of the ring.  As such, the Examiner respectfully disagrees. 
With regard to any remaining arguments, these arguments are moot in view of the new interpretation of the prior art and grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 12, and 14, 15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claims 1 and 15,
The phrase “wherein the two sensitive detection elements and the impulse ring are configured such that each of the two sensitive detection elements generates a signal that is 180 degrees out of phase with the other of the two sensitive detection elements” on the last three lines of the second to last paragraph of claims 1 and 15 introduces new matter. 
First, applicant’s disclosure does not expressly state this feature, and merely positioning one sensor over one pole and another over another pole does not necessitate a 180 degree different.  Each pole will generate one half of a sine wave, and thus where each sensor element is located over the pole controls the part of the sine wave being generated by the sensor.  For example, if each sensor were centered over each respective pole, then one sensor would output what is the peak of the positive portion of the sine wave, while the other would output a peak for the negative portion of a sine wave at the same time.  Meaning, it is not sufficient that each sensor be located over a different pole at the same time as essentially argued by applicant, because the spacing of the sensors also contributes to and controls the phase difference between the two sensor signals.  Applicant makes not comment on the spacing of the sensors with regard to this issue.   This can be seen in the figure provided below from the document Phase of A Sine Wave from VRU:

    PNG
    media_image1.png
    495
    1221
    media_image1.png
    Greyscale

If the sensors are not aligned over the exact same corresponding location of a respective pole, and spaced in a manner that would allow for such a phase difference, the application would not disclose a 180 degree phase difference. For example, if the sensors were located at the center of each respective poles at the same time, for example, if one sensor is not aligned over the center of a North pole while the other is aligned over the center of a South pole, then the sensors will not output a signal that is 180 degrees out of phase.  The Examiner acknowledges what is shown in Figures 4-6, but these figures are not to scale, and it is has been held that “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue” (MPEP 2125(II)).  Applicant is essentially attempting to rely upon the specific sizes of the sensor elements in the figures, relative to the sizes of the poles, to demonstrate support for the claim features.  However, while the pitches of the sensors and impulse ring may be related, the sizes of them relative to each other is not disclosed.  For example, applicant points to Figures 4 and 5 for support, but Figure 6, which is a zoomed in version of Figure 5, reasonably shows the amount of one sensor element 14 that is over the dotted pole is different than the amount of the other sensor element over its dotted pole.   Similarly, the amount of the top sensor that is over the dotted pole is different than the amount that the bottom sensor is over the solid pole.  Such a feature would not reasonably generate a 180 degree output because the sensors are located over different portions of each pole that do not correspond to each other.  This reasonably demonstrates the issue, where the relative dimensions of the sensors to the poles is not to scale, but where applicant needs to rely upon the dimensions for support for the claim features.  Applicant notes Figures 1 and 3, but these figures cannot provide support as they are different embodiments from what is claimed as the claims require that the poles be curved.  
Applicant’s argument that the feature of generating signals 180 degrees out of phase is, respectfully, attorney argument because no evidence is of record to establish support for the above claim feature but where such evidence is needed (MPEP 2145(I)).  Applicant’s disclosure does not expressly disclose the above claim feature, and no figure or other disclosure demonstrates that such a feature must have been present.  All of applicant’s amendments are directed towards the embodiment where the magnetic poles are curved, and none of these embodiments show one sensor located at the center of one pole while the other sensor is simultaneously located at the center of another pole. Figures 4-6 do not appear to disclose this feature, and it cannot be reasonably and readily discerned that such a feature would be present.  
As further evidence, Peilloud (US 6,163,147) discloses a substantially similar arrangement as applicant, including where, depending on the rotation of the impulse ring, one sensor will be located over one pole and another sensor will be located over another pole:

    PNG
    media_image2.png
    487
    256
    media_image2.png
    Greyscale


As can be seen above, sensor 51 is over a S pole, while sensor 52 is over a N pole, thus demonstrating that merely because one sensor is over a different respective pole does not cause the signals to be 180 degrees out of phase.  
Furthermore, applicant claims that the sensor device includes a differential cell including two sensitive detection components.  A differential signal is essentially taking the signal of one sensor and subtracting it to generate a signal such as A-B.  If the signals were 180 degrees out of phase, then both sensors output a signal that is equal in amplitude but opposite in phase.  Meaning, if one sensor generated signal X, the other signal would generate signal -X.  If a difference was taken between these two signals, the difference would be X- (-X) which would equal 2*X, and not the zero signal applicant argues on page 9. Note that applicant is placing the sensors over poles of opposite polarity, and thus whatever the signal of one sensor, the other sensor must output a signal opposite in polarity.  This respectfully further demonstrates that, in combination with the above explanation, the newly added claim feature is not reasonably originally disclosed.
Lastly, in paragraph [0005], applicant explains that a differential sensor deice is used to create two signals with a phase shift of 90 degrees.  Applicant explains an issue with the prior art where the pitch cannot be changed without a new sensor design or else phase should would not equal 90 degrees, wherein a sensor designer has no flexibility concerning the pitch of the impulse ring.   Applicant in paragraph [0006] then explains that the aim of the invention is to provide a sensor bearing unit having an improved ring with improved flexibility.  In light of this, as best understood, applicant is explaining that having a phase shift of 90 degrees is desired and intended to be the phase shift that applicant uses in the disclosure, but where applicant’s impulse ring provides for improved flexibility so as to allow the 90 degree phase between the sensor signals to exist.  These paragraphs therefore reasonably demonstrate that applicant does not disclose a 180 degree phase difference between the signals, and instead is intends to disclose a 90 degree phase difference.  
As to Claims 3-7, 12, 14, and 17-23, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12, and 14, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peilloud (US 6,163,147) in view of Koike et al. (Koike) (US 2004/0061494).
As to Claims 1 and 15,
Peilloud a sensor-bearing unit, comprising: a bearing centered on a rotation axis (shaft) (Column 3, Lines 20-25) ; a sensor device including a detection cell pair comprising two sensitive detection components (51),(52), a sensor pitch defined as a length between each center of the two sensitive detection components along a first direction (Figure 9 / the pitch is the length between the cells), the two sensitive detection components define a pitch plane extending along the sensor pitch and along a reading direction (Figure 9 / the reading direction can be defined in the same manner as applicant), and an impulse ring having a magnetic pattern which includes positive poles and negative poles separated by pattern borders and which defines a tangent plane perpendicular to the pitch plane (Figure 9 / note N and S poles), the positive poles and the negative poles define a ring pitch (Figure 9), the ring pitch defined as a width of any individual one of the positive poles and the negative poles (Figure 9 / note the width of each pole),  the impulse ring having an innermost surface measured radially outwardly from the rotation axis an having an outermost surface measured radially outwardly from the rotation axis (Figure 9 / note this feature is a property of a ring), wherein the pattern borders are curved (Figure 9), wherein the sensor device and the impulse ring are configured for tracking a rotation of the bearing around the rotation axis (Figure 9), (Column 2, Lines 23-30), the detection cell pair of the sensor device being configured to read the magnetic pattern of the impulse ring along the reading direction (Figure 9), wherein the two sensitive detection components are radially aligned with one another (Figure 9), one of the sensitive detection components being located radially further from the rotation axis than the other (Figure 9), the two sensitive detection elements are positioned relative to the impulse ring such that when the impulse ring rotates and one of the sensitive detection components overlaps a portion of a border of one of the negative and positive poles when the other of the sensitive detection components overlaps an opposite border of the one of the negative and positive poles (Figure 9 / note that this condition is not required and the Peilloud reasonably meets this claim when the condition is not invoked, such as when the device is not used or when the detection components do not overlap a border of any pole), wherein each pattern border projected in the tangent plane defines a nonzero pattern angle relative to the pitch plane (Figure 9 / note this is a property of the system), (Column 7, Lines 58-67), (Column 8, Lines 1-14), wherein the impulse ring is configured such that the sensor device and the impulse ring are set relative to each other so that the sensor pitch and the shifted pitch are compatible (Figure 9 / note that the sensor, its dimensions, the impulse ring, and its dimensions must all be compatible because the system is designed to work together), and that the spacing between the sensor elements can be changed, thus demonstrating that this feature is an art recognized variable (Column 7, Lines 58-67)
Peilloud does not disclose the detection cell pair is a differential detection cell and therefore does not disclose a sensor device including a differential detection cell comprising two sensitive detection components, and does not disclose the sensor device comprising one or more legs extending up to a control system for signal processing by subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal representing a speed of the bearing, wherein the two sensitive detection elements and the impulse ring are configured such that each of the two sensitive detection elements generates a signal that is 180 degrees out of phase with the other of the two sensitive detection elements.
Koike discloses a sensor device including a differential detection cell comprising two sensitive detection components (2a),(2b) (Paragraph [0019]), (Figure 1B), and the sensor device comprising one or more legs extending up to a control system for signal processing by subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal representing a speed of the bearing (Paragraphs [0019], [0043], [0046]), (Figure 1B / note the wires (legs) extending from the detection components to the processing elements of 3,3’, and 7), wherein the two sensitive detection elements and the impulse ring are configured such that each of the two sensitive detection elements generates a signal that is 180 degrees out of phase with the other of the two sensitive detection elements (Paragraph [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Peilloud to include optimizing the spacing between the sensor elements to include or to just include the two sensitive detection elements are positioned relative to the impulse ring such that when the impulse ring rotates and one of the sensitive detection components overlaps a portion of a border of one of the negative and positive poles when the other of the sensitive detection components overlaps an opposite border of the one of the negative and positive poles, and the detection cell pair is a differential detection cell, a sensor device including a differential detection cell comprising two sensitive detection components, the sensor device comprising one or more legs extending up to a control system for signal processing by subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal representing a speed of the bearing, wherein the two sensitive detection elements and the impulse ring are configured such that each of the two sensitive detection elements generates a signal that is 180 degrees out of phase with the other of the two sensitive detection elements given the above disclosure and teaching of Koike in order to advantageously provide an output that is free from an unwanted offset component resulting from leakage flux (Paragraph [0049]), thus eliminating a component that can cause errors in the detection of the rotating object.
(Note that while Peilloud discloses the feature of “the two sensitive detection elements are positioned relative to the impulse ring such that when the impulse ring rotates and one of the sensitive detection components overlaps a portion of a border of one of the negative and positive poles when the other of the sensitive detection components overlaps an opposite border of the one of the negative and positive poles,” such a feature requires the use of the device, and Peilloud discloses this feature when, for example the impulse ring is not rotating or when the ring rotates but the detection elements are not located over a border.  There is no requirement that the sensor elements ever be located over a border of a pole.)
As to Claims 3 and 17,
Peilloud discloses the nonzero pattern angle is constant along the rotation axis for each pattern border (Figures 4,6).
As to Claims 4 and 18,
Peilloud discloses the nonzero pattern angle is variable along the rotation axis for each pattern border (Figures 4,6).
As to Claims 5 and 19,
Peilloud disclose the impulse ring is configured as an axial impulse ring for axial reading by the sensor device (Figures 4,6).
As to Claims 6 and 20,
Peilloud discloses the nonzero pattern angle is constant away from the rotation axis for each pattern border (Figures 4,6 / a line can be drawn from the axis where the width is constant away from the axis)).
As to Claims 7 and 21,
Peilloud discloses the nonzero pattern angle is variable away from the rotation axis for each pattern border (Figures 4,6).
As to Claims 12 and 22,
Peilloud discloses the length (distance) can be chosen to allow for miniaturization of the sensor (Column 6, Lines 7-13).
Peilloud does not explicitly disclose the selection of the length is 2 millimeters.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Peilloud to include the length is 2 millimeters given the above disclosure and teaching of Peilloud because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05), and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05), and in order to advantageously adjust the distance between the sensors to a specific distance that ensures sufficient and proper detection of the magnetic encoder or impulse ring, and to miniaturize the sensor thus allowing the sensor to fit in environments with limited space.
As to Claims 14 and 23,
Peilloud discloses the magnetic pattern for a diameter of a given calculated position equals: Magnetic pattern = normal amplitude of magnetic field x sin (size of one pole x 2 x angular position - (diameter of calculated position x Pi) / (sensor pitch x 2)) (Figures 4 and 6 / note that this feature is part of the method of manufacturing, and because the prior art discloses the structural features of the clam, it discloses this claim feature.  Also note that the pattern of Peilloud can reasonably be said to be defined by this formula given its similarity to applicant’s pattern).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858